                 Case
                 Case 3:20-cv-03678-MCR-EMT
                      3:20-cv-03678-MCR-EMT Document
                                            Document 16
                                                     12-1Filed  12/23/20
                                                            Filed 12/10/20Page
                                                                           Page1 of
                                                                                 1 of3 2
  AO 440 (Rev. 06/12) Summons in a Civil Action


                                            United States District Court
                                                                   for the
                                                        Northern District of Florida

                                                                      )
          UNITED STATES OF AMERICA, ex rel.                           )
                  ROBERT V. SMITH                                     )
                                                                      )
                             Plaintiff(s)                            )
                                 v.                                  )
                                                                              Civil Action No. 3:20CV3678/MCR/EMT
                                                                     )
                                                                     )
                                                                     )
        JAY A. ODOM and OKALOOSA COUNTY,                             )
        BOARD OF COUNTY COMMISSIONERS
                                                                     )
                           Defendants)                               )

                                                    SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) OKALOOSA COUNTY, BOARD OF COUNTY COMMISSIONERS
                                            302 N. WILSON STREET, SUITE 302
                                            CRESTVIEW, FLORIDA 32536


                                                             JIM INGLE, JR


          A lawsuit has been filed against you.

         Within 60 days after service of this summons on you (not countingHhe
                                                                                     1
                                                                               (3nf20 -
                                                                                 day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: MICHAEL J. SCHOFIELD/AMELIA H. BEARD
                                        CLARK PARTINGTON
                                        125 EAST INTENDENCIA STREET
                                        PENSACOLA, FLORIDA 32591-3010



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                   JESSICA J. LYUBLANOVITS
                                                                     \            CLERK OF COURT


Date:            12/10/2020
                                            tW
                                            i !       M                   +
                                                                          \A\
                                                                           \ \
                                                                                         /s/ Monica Broussard, Deputy Clerk
                                                                                            Signature of Clerk or Deputy Clerk
                                                                              !
                                        i


                                            u
                                                                 y
                   Case 3:20-cv-03678-MCR-EMT
                   Case 3:20-cv-03678-MCR-EMT Document
                                              Document 16
                                                       12-1Filed 12/23/20
                                                             Filed 12/10/20Page
                                                                            Page2 2ofof3 2

  AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

   Civil Action No. 3:20CV3678/MCR/EMT


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, ifany)                Utfl         5/_\__ (3■^41 il <Q (pE- dc.U<qjt^ _0/!<
  was received by me on (date)   )2_- \ 2~~ Z-Q

            □ I personally served the summons on the individual at (place)
                                                                                       on (date)                                  ; or
            □ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual’s last known address; or

                 served the summons on (name of individual)                                                                                 , who is
                                                                                  1
         ^ designated by law to accept service of process on behalf of (name oforganization)
                                                                                                                         M A vi A if.
                                                                                                                         t
                                              ______________                           on (date)         12- ~i5~-23             ; or
           □ I returned the summons unexecuted because
                                                                                                                                                ; or
           m Other (specify):




          My fees are $                            for travel and $                        for services, for a total of $                0.00

          I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server s signature



                                                                                              Printed name and title



                                                                        (all £. jLkJxxtJ /Itjc                     h/iS,
                                                                                                   Server’s addr ■,:SS

Additional information regarding attempted service, etc:
           Case 3:20-cv-03678-MCR-EMT Document 16 Filed 12/23/20 Page 3 of 3




                                                          RETURN OF SERVICE

■r To be served.                                                        r>   0^                                   dar«si/$<,             5
   Address                  A/     kf-/5c->        5r -
  City:     .i            )/ f-^                             State: “'X^ -              ______________ Zip:
  COUNTY: U-S          Asn/,^           COURT: US             Dibm f                    CASE NOig'- lo£t'-TL:-7^ yn^/L J^r
                                                            CtoiUJ~
  PLAINTIFF/PET1TIONER              / /, • rp i              i p- y o             y^f ,-»/       J-! /   /* J J       /i<^i
 __         ____ »_   -K i-'.                 L t. A. f        i/*      5»t/ 7-ii
 DEFENDANT/RESPONDENT                                                                             Of(A /uc, S/I       ^<0 tf<-/
                                                          L) n l r>-i        ^ oo                                                     /3a/)yl a
     ffj               Li i—;*~^r____ / f, rttAt r S5 f Cix /tjt £                                                                ?
 Type of Writ            7 f.( / l-i /»-? <- ^ >               >0                            i


 ATTORNEY/FIRM.            A1 / ^ ^            Pa ft r/^i            ^ o__________________________________
Address i'Z-S- A - 7u^j,vuJ A^^City:                      A)        State:          Zip:    ?'Z--s~ ”7^
 Received this writ on the /May of  aV.2_       , 2Cgc>, at__ ^2.: /    ,433r>.) or (p.m.) and served the
same at     ^!0Q ( a^M or(p.m.) on the /^Tday of /)t, t              1QZ\ as follows.
To:         kw)       3 ij it n              (recipient) as         (l, stl /VIA c- •! 6<               (title)
For                T
At                                  City                                    State              Zip
___INDIVIDUAL/PERSONAL SERVICE, pursuant to F.S. 48.031
___SUBSTITUTE SERVICE, pursuant to F.S. 48.031
___CORPORATE SERVICE, pursuant to F.S. 48.081-1, 48.08-3 or 48.091.
___GOVERNMENT AGENCY, pursuant to F.S. 48.121 or 48.111
 VbESIGNATED RECIPIENT, pursuant to F.S., 48.031-4a
__POSTED SERVICE: By attaching a copy of this process, together with any attachments to a
conspicuous place on the property described herein after two or more attempts to obtain personal or
substitute service at least six (6) hours apart.
Attempts at service.        y____ at       (a.m.) or (p.m.) &__/__/_at__:__(a.m. or p.m.)
___NON-SERVICE: After diligent search and inquiry, I was unable to locate the within names subject
in                   County, Florida.
___ OTHER:
MILITARY:        YESMARITAL STATUS:                                     NO

I, the undersigned do here by certify that I am competent to serve process, am over eighteen years old, not interested in this
action and duly authorized to serve the above described process.! further certify that I received this process at the time and
dated described above and served a true copy of the same, together with attachments if any, with the date and hour of
service endorsed thereon by me.
Under penalty of perjury, I declare that I have read the foregoing affidavit and the facts contained therein are true and
correct to the best of my knowledge.


NAME;                                               ____________ID#448 CERTIFIED PROCESS SERVER
     ■
             I   leTJiV^I, CJ^S #448                FIRST JUDICIAL CIRCUIT OF FLORIDA

                       Jim Ingle, Jr., 619 E Nelson Avenue, Ste A, Defuniak Springs, Florida 32433
                                                      (850)585-5340
